Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an apparatus, Group I, classified in H04W4/44.
II. Claims 15-20, drawn to a method, Group II, classified in B60W2050/0077.
Inventions Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another apparatus. For example, the operating method of providing a driver assistance system can be practiced by other types of servers either remote from vehicle or onboard of the vehicle. Thus, a cloud server is not necessary to conduct this invention. Furthermore, a server can be a web server capable of hosting a website and generating and storing content  that is associated with the vehicle. Additional or alternatively, the server  is separate from a web server, but communicates with a web server to generate, provide, manage, and/or control content (e.g., driver and vehicle related analytics) provided by the web server.
This application contains claims directed to the following patentably distinct species:
Species A: as shown in figures 1-5 (Cloud server with Digital cockpit system).
Species B: as shown in figures 6-7 (cloud server with Local server and Digital cockpit system).
The species are independent or distinct because, as disclosed, the different species have mutually exclusive characteristics for each identified species. In particular, the two species contain different ways to communicate with vehicle digital cockpit system. In addition, these species are not obvious variants of each other based on the current record. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the different embodiments have a separate classification and substantially different fields of search. In particular, the cloud server embodiment would not require search terms such as “additional or secondary” “local or onboard local server” which would be required in the cloud server i.e. without a local server or an interface between the cloud server and the digital cockpit system. The majority of the field of search of species A includes areas cloud server, for example various areas in H04W4/44, but excluding areas specific to interfacing between systems i.e. the local server functions as an interface between the digital cockpit system and the cloud server.  The majority of the field of search for Species B covers interfaces adapted for vehicles, for example in B60W 50/00 and B60W 2050/0077 and not require a search of cloud server.  Moreover, it is unlikely that a search for cloud server will identify references teaching covers interfaces adapted for vehicles. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662